United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2340
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *     Appeal from the United States
      v.                                 *     District Court for the
                                         *     Eastern District of Missouri.
Carlos Fuentez,                          *         [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: September 17, 1997

                               Filed: September 22, 1997
                                     ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
        In 1991, Carlos Fuentez was convicted of conspiring to distribute and possess
cocaine and distributing cocaine, in violation of 21 U.S.C. §§ 841 and 846, and using
and carrying a firearm during a drug-trafficking crime, in violation of 18 U.S.C. §
924(c); Fuentez was sentenced to a total of 295 months’ imprisonment. Upon
Fuentez’s 28 U.S.C. § 2255 motion, the district court1 vacated his firearm conviction
in light of Bailey v. United States, 116 S. Ct. 501, 506 (1995) (defining “use” prong of



      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
§ 924(c)(1)). The court then resentenced Fuentez to 295 months’ imprisonment and
five years’ supervised release, imposing a 2-level enhancement for possession of a
firearm, see U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (add 2 levels if firearm
involved).

       Fuentez appeals, arguing that the district court lacked jurisdiction to resentence
him on the unchallenged drug conviction; that the “sentencing package” concept does
not apply to section 2255 proceedings; and that application of the firearm-possession
enhancement violates double jeopardy and due process. Because Fuentez’s arguments
are foreclosed by United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir. 1997), the
judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-